EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contacts: Marina H. Norville, marina.h.norville@aexp.com, +1.212.640.2832 Mike O’Neill, mike.o’neill@aexp.com, +1.212.640.5951 Investors/Analysts Contacts: Ken Paukowits, ken.f.paukowits@aexp.com , +1.212.640.6348 Rick Petrino, richard.petrino@aexp.com, +1.212.640.5574 AMERICAN EXPRESS REPORTS FOURTH-QUARTER EPS OF $0.56, DOWN FROM $1.01 A YEAR AGO CARDMEMBER SPENDING, REVENUES AND CREDIT REMAIN STRONG RESULTS CONSISTENT WITH PRE-ANNOUNCEMENT (Millions, except percentages and per share amounts) QuartersEnded December31, Percentage Inc/(Dec) YearsEnded December31, Percentage Inc/(Dec) Total Revenues Net of Interest Expense $ $ 5
